


Exhibit 10.4


DANAHER CORPORATION
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).


I.
NOTICE OF GRANT

Name:
Address:
The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Date of Grant    
 
 
 
 
 
Number of Restricted Stock Units        
 
 
 
 
 
Expiration Date
 
 
 
 
 
Vesting Schedule:
 
 
 
 
 
Time-Based Vesting Criteria
 
The time-based vesting criteria will be satisfied with respect to ____% of the
shares underlying the RSUs on each of the _____________ anniversaries of the
Date of Grant.
 
 
 
Performance Objective    
 
Please see attached Addendum A



II.
AGREEMENT



1.Grant of RSUs. The Company hereby grants to the Participant named in this
Notice of Grant (the “Participant”), an Award of Restricted Stock Units (“RSUs”)
subject to the terms and conditions of this Agreement and the Plan, which are
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall prevail.


2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, RSUs awarded to a Participant shall not vest until the
Participant (i) satisfies the performance-based vesting criteria (“Performance
Objective”), if any, applicable to such RSUs and (ii) continues to be actively
employed with the Company or an Eligible Subsidiary for the periods required to
satisfy the time-based vesting criteria (“Time-Based Vesting Criteria”)
applicable to such RSUs. The Performance Objective and Time-Based Vesting
Criteria applicable to RSUs are collectively referred to as “Vesting
Conditions,” and the earliest date upon which all Vesting Conditions are
satisfied is referred to as the “Vesting Date.” The Vesting Conditions for an
RSU received by a Participant shall be established by the Compensation Committee
(the “Committee”) of the Company’s Board of Directors (or by one or more members




--------------------------------------------------------------------------------




of Company management, if such power has been delegated in accordance with the
Plan and applicable law) and reflected in the account maintained for the
Participant by an external third party administrator of the RSU awards. Further,
during any approved leave of absence (and without limiting the application of
any other rules governing leaves of absence that the Committee may approve from
time to time pursuant to the Plan), to the extent permitted by applicable law
the Committee shall have discretion to provide that the vesting of the RSUs
shall be frozen as of the first day of the leave and shall not resume until and
unless the Participant returns to active employment prior to the Expiration Date
of the RSUs.
(b)    Performance Objective. The Committee shall determine whether the
Performance Objective applicable to an RSU has been met, and such determination
shall be final and conclusive. Until the Committee has made such a
determination, the Performance Objective may not be considered to have been
satisfied. Notwithstanding any determination by the Committee that the
Performance Objective has been attained with respect to particular RSUs, such
RSUs shall not be considered to have vested unless and until the Participant has
satisfied the Time-Based Vesting Criteria applicable to such RSUs.
(c)    Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Common Stock (“Share”)
and issued to the Participant. 


3.Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. Each RSU represents the right to receive one
Share of Common Stock of the Company on the date it vests. Unless and until the
RSUs have vested in the manner set forth in Sections 2 and 4, Participant shall
have no right to payment of any such RSUs. Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company. Subject to the other
terms of the Plan and this Agreement, any RSUs that vest in accordance with
Sections 2 and 4 will be paid to the Participant in whole Shares within 30 days
of the Vesting Date. Shares shall not be issued under the Plan unless the
issuance and delivery of such Shares comply with (or are exempt from) all
applicable requirements of law, including (without limitation) the Securities
Act, the rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Committee may
require the Participant to take any reasonable action in order to comply with
any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of an RSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.


4.Termination of Employment.
(a)    General. In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death or Early Retirement) whether or not
in breach of applicable labor laws, all unvested RSUs shall be automatically
forfeited by the Participant as of the date of termination and Participant’s
right to receive RSUs under the Plan shall also terminate as of the date of
termination. The Committee shall have discretion to determine whether the
Participant has ceased to be actively employed by (or, if the Participant is a
consultant or director, has ceased actively providing services to) the Company
or Eligible Subsidiary, and the effective date on which such active employment
(or active service-providing relationship) terminated. The Participant’s active
employer-employee or other active service-providing relationship will not be




--------------------------------------------------------------------------------




extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar period pursuant to applicable law). Unless the Committee
provides otherwise (1) termination of the Participant’s employment will include
instances in which Participant is terminated and immediately rehired as an
independent contractor, and (2) the spin‑off, sale, or disposition of the
Participant’s employer from the Company or an Eligible Subsidiary (whether by
transfer of shares, assets or otherwise) such that the Participant’s employer no
longer constitutes an Eligible Subsidiary will constitute a termination of
employment or service.
(b)    Death. Upon Participant’s death, a pro rata amount of the outstanding
RSUs scheduled to vest on a particular Vesting Date shall become vested based on
the number of complete twelve-month periods between the Date of Grant and the
date of the Participant’s death divided by the total number of twelve-month
periods between the Date of Grant and the applicable Vesting Date.
Notwithstanding anything in the Plan or this Agreement to the contrary, for
purposes of this Section, any partial twelve-month period between the Date of
Grant and the date of death shall be considered a complete twelve-month period
and any Fractional Portion that results from applying the pro rata methodology
shall be rounded up to a whole Share.
(c)    Early Retirement.
(i)    In the event the Participant voluntarily terminates his or her employment
with the Company or an Eligible Subsidiary and the Committee determines that the
cessation of Participant’s employment constitutes Early Retirement, (i) the
Time-Based Vesting Criteria applicable to any portion of any RSUs scheduled to
vest during the five (5) year period following the date of the Participant’s
Early Retirement shall be deemed 100% satisfied; (ii) any portion of such RSUs
subject to Time-Based Vesting Criteria not scheduled to vest until after the
fifth anniversary of the Participant’s Early Retirement shall be immediately
forfeited without consideration; and (iii) if the Participant holds RSUs
described in (i) above that remain subject to any Performance Objective, the
RSUs shall remain outstanding for up to the fifth anniversary of the Early
Retirement (or if earlier, up to the Expiration Date of the RSUs) to determine
whether such conditions become satisfied (and if the Committee determines that
the Performance Objectives are satisfied within such period, the RSUs shall
become fully vested). The Participant acknowledges and agrees that the grant of
Early Retirement treatment is in the sole and absolute discretion of the
Committee and that the Committee in its sole and absolute discretion may grant
Early Retirement treatment with respect to all, a specified portion, or none of
the Participant’s RSUs.
(ii)    Notwithstanding anything to the contrary set forth in the Plan, if the
Participant is employed in the European Economic Area as of the Date of Grant,
with respect to the RSUs awarded pursuant to this Agreement, the definition of
“Early Retirement” for purposes of the Plan and this Agreement shall be modified
to read as follows: “’Early Retirement’ means an employee voluntarily ceases to
be an Employee and the Committee determines that the cessation constitutes
Retirement for purposes of this Plan. In deciding whether a termination of
employment is an Early Retirement, the Committee need not consider the
definition under any other Company benefit plan.”
(d)    Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Participant’s
unvested RSUs shall be forfeited immediately as of the time of termination
without consideration. The Participant acknowledges and agrees that the
Participant’s termination of employment shall also be deemed to be a termination
of employment by reason of the Participant’s Gross Misconduct if, after the
Participant’s employment has terminated, facts and circumstances are discovered
or confirmed by the Company that would have justified a termination for Gross
Misconduct.
(e)    Violation of Post-Employment Covenant. To the extent that any of the
Participant’s RSUs remain outstanding under the terms of the Plan or this
Agreement after termination of the Participant’s employment with the Company or
an Eligible Subsidiary, such RSUs shall nevertheless expire as of the date the
Participant violates any covenant not to compete or other post-employment
covenant that exists between the Participant on the one hand and the Company or
any subsidiary of the Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s outstanding RSUs will terminate unless provision is made in
writing in connection with such transaction for the




--------------------------------------------------------------------------------




assumption or continuation of the RSUs, or the substitution for such RSUs of any
options or grants covering the stock or securities of a successor employer
corporation, or a parent or subsidiary of such successor, with appropriate
adjustments as to the number and kind of shares of stock and prices, in which
event the RSUs will continue in the manner and under the terms so provided.
 
5.Non-Transferability of RSUs; Term of RSUs.
(a)    Unless the Committee determines otherwise in advance in writing, RSUs may
not be transferred in any manner otherwise than by will or by the applicable
laws of descent or distribution. The terms of the Plan and this Agreement shall
be binding upon the executors, administrators, heirs and permitted successors
and assigns of the Participant.
(b)    Notwithstanding any other term in this Agreement, the vesting criteria
(including any performance objective) applicable to the RSUs must be satisfied
if at all prior to the Expiration Date set out in the Notice of Grant.


6.Amendment of RSUs or Plan.


(a)The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof. Participant expressly warrants that
he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. The Company’s
Board may amend, modify or terminate the Plan or any RSUs in any respect at any
time; provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and Participant’s rights
under outstanding RSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”) or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection with this award of RSUs.
(b) The Participant acknowledges and agrees that the Committee may in its sole
discretion reduce or eliminate the Participant’s unvested RSUs if the
Participant changes classification from a full-time employee to a part-time
employee.


7.Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Participant (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related Items
associated with the RSUs is and remains the Participant’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant or vesting of the RSUs,
the delivery of the Shares, the subsequent sale of Shares acquired at vesting
and the receipt of any dividends or dividend equivalents; and (ii) do not commit
to structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for Tax Related Items. Further, if
Participant has relocated to a different jurisdiction between the date of grant
and the date of any taxable event, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.




--------------------------------------------------------------------------------




Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or the Employer. In this regard, the
Participant authorizes the Company and the Employer, or either of them, in such
entity’s sole discretion, to satisfy the obligations with regard to all Tax
Related Items legally payable by the Participant (with respect to the award
granted hereunder as well as any equity awards previously received by the
Participant under any Company stock plan) by one or a combination of the
following: (i) requiring the Participant to pay Tax-Related Items in cash with a
cashier’s check or certified check or by wire transfer of immediately available
funds; (ii) withholding cash from the Participant’s wages or other compensation
payable to the Participant by the Company and/or the Employer; (iii) arranging
for the sale of Shares otherwise issuable to the Participant upon vesting of the
RSUs (on Participant’s behalf and at Participant’s direction pursuant to this
authorization); (iv) withholding from the proceeds of the sale of Shares
acquired upon vesting of the RSUs; or (v) withholding in Shares otherwise
issuable to the Participant, provided that the Company withholds only the amount
of Shares necessary to satisfy the minimum statutory withholding amount (or if
there is no minimum statutory withholding amount, such amount as may be
necessary to avoid adverse accounting treatment) using the Fair Market Value of
the Shares on the date of the relevant taxable event. Participant shall pay to
the Company or the Employer any amount of Tax Related Items that the Company or
the Employer may be required to withhold as a result of the Participant’s
participation in the Plan that are not satisfied by any of the means previously
described. For the avoidance of doubt, in no event will the Company and/or
Employer withhold more than the minimum amount of Tax Related Items required by
law (or if there is no minimum statutory withholding amount, such amount as may
be necessary to avoid adverse accounting treatment), nor shall any Participant
have the right to require the Company and/or Employer to withhold more than such
amount. The Company may refuse to deliver the Shares to the Participant if the
Participant fails to comply with Participant’s obligations in connection with
the Tax Related Items as described in this Section.
(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all RSUs granted to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the RSUs shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any RSUs
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its affiliates shall have any liability for
any tax, penalty or interest imposed on the Participant by Section 409A, and the
Participant shall have no recourse against the Company or any of its affiliates
for payment of any such tax, penalty or interest imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Participant’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” separation pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.
If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.






--------------------------------------------------------------------------------




8.Rights as Shareholder. Until all requirements for vesting of the RSUs pursuant
to the terms of this Agreement and the Plan have been satisfied, the Participant
shall not be deemed to be a shareholder or to have any of the rights of a
shareholder with respect to any Shares.


9.No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Participant and this Agreement
shall not confer upon the Participant any right to continuation of employment
with the Company or any of its Subsidiaries, nor shall this Agreement interfere
in any way with the Company’s or any of its Subsidiaries right to terminate the
Participant’s employment or at any time, with or without cause (subject to any
employment agreement a Participant may otherwise have with the Company or a
Subsidiary thereof and/or applicable law).


10.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Plan participants are similarly
situated. No member of the Board and/or the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.


11.Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the RSUs for construction
and interpretation.


12.Electronic Delivery.
(a)    If the Participant executes this Agreement electronically, for the
avoidance of doubt Participant acknowledges and agrees that his or her execution
of this Agreement electronically (through an on-line system established and
maintained by the Company or a third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of this
Agreement in paper form. Participant acknowledges that upon request of the
Company he or she shall also provide an executed, paper form of this Agreement.
(b)    If the Participant executes this Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.
(c)    If Participant executes this Agreement multiple times (for example, if
the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of RSUs set forth in the Notice of Grant and (ii)
this Agreement shall be effective as of the earliest execution of this Agreement
by the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.




--------------------------------------------------------------------------------




13.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her Data
(as defined below) by and among, as necessary and applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan and in the
Company’s Amended 1998 Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the RSUs or any other restricted stock units or other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan and/or the Amended 1998 Plan (“Data”). Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan and/or the Amended 1998 Plan, that
these recipients may be located in Participant’s country or elsewhere, including
outside the European Economic Area, and that the recipients’ country may have
different data privacy laws and protections than Participant’s country.
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the Plan
and/or in the Amended 1998 Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom Participant may
elect to deposit any Shares acquired upon vesting of the RSUs or any other
restricted stock units or other entitlement to Shares.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Participant understands that Data shall be held
as long as is reasonably necessary to implement, administer and manage his or
her participation in the Plan and/or the Amended 1998 Plan, and he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Participant understands,
however, that refusing or withdrawing such consent may affect his or her ability
to participate in the Plan and/or the Amended 1998 Plan. In addition,
Participant understands that the Company and its Subsidiaries have separately
implemented procedures for the handling of Data which the Company believes
permits the Company to use the Data in the manner set forth above
notwithstanding the Participant’s withdrawal of such consent. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.    


14.Waiver of Right to Jury Trial. Each party, to the fullest extent permitted by
law, waives any right or expectation against the other to trial or adjudication
by a jury of any claim, cause or action arising with respect to the RSUs or
hereunder, or the rights, duties or liabilities created hereby.


15.Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.


16.Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to the RSUs,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware.




--------------------------------------------------------------------------------






17.Nature of RSUs. In accepting the RSUs, Participant acknowledges and agrees
that:
(a)    the award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, benefits in lieu of
RSUs or other equity awards, even if RSUs have been awarded repeatedly in the
past;
(b)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(c)    Participant’s participation in the Plan is voluntary;
(d)    the award of RSUs and the Shares subject to the RSUs are an extraordinary
item that (i) does not constitute compensation of any kind for services of any
kind rendered to the Company or any Subsidiary, and (ii) is outside the scope of
Participant’s employment or service contract, if any;
(e)    the award of RSUs and the Shares subject to the RSUs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;
(f)    the award of RSUs and Participant’s participation in the Plan shall not
be interpreted to form an employment or service contract with the Company or any
Subsidiary of the Company;
(g)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(h)    the value of the Shares acquired upon vesting/settlement of the RSUs may
increase or decrease in value;
(i)    in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or Shares upon vesting of the Award resulting
from termination of Participant’s employment or continuous service by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws and whether or not later found to be invalid)
and in consideration of the grant of the Award, Participant irrevocably releases
the Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing the Agreement/electronically
accepting the Agreement, Participant shall be deemed irrevocably to have waived
Participant’s entitlement to pursue or seek remedy for any such claim;
(j)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan or Participant’s acquisition or sale of the underlying Shares; and
(k)    Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.


18.Language.    If Participant has received the Plan, this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control, unless otherwise prescribed by
applicable law.


19.Addendum B. The RSUs shall be subject to the special terms and provisions (if
any) set forth in the Addendum B to this Agreement for Participant’s country of
residence. Moreover, if Participant relocates to one of the countries included
in the Addendum B, the special terms and conditions for such country will apply
to Participant, to




--------------------------------------------------------------------------------




the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with applicable law or
facilitate the administration of the Plan and provided the imposition of the
term or condition will not result in any adverse accounting expense with respect
to the RSUs. The Addendum B constitutes part of this Agreement. In addition, the
Company reserves the right to impose other requirements on the RSU and any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with applicable law or facilitate the
administration of the Plan and provided the imposition of the term or condition
will not result in any adverse accounting expense to the Company, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


20.Recoupment. The RSUs granted pursuant to this Agreement are subject to the
terms of the Danaher Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on Danaher’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the RSUs, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.


21.Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the 1998 Plan and/or the Plan, such as notices
reminding Participant of the vesting or expiration date of certain awards.
Participant acknowledges and agrees that (1) the Company has no obligation
(whether pursuant to this Agreement or otherwise) to provide any such notices;
(2) to the extent the Company does provide any such notices to Participant the
Company does not thereby assume any obligation to provide any such notices or
other notices; and (3) the Company, its affiliates and the third party stock
plan administrator have no liability for, and the Participant has no right
whatsoever (whether pursuant to this Agreement or otherwise) to make any claim
against the Company, any of its affiliates or the third party stock plan
administrator based on any allegations of, damages or harm suffered by the
Participant as a result of the Company’s failure to provide any such notices or
Participant’s failure to receive any such notices.


22.Consent and Agreement With Respect to Plans. Participant (1) acknowledges
that the Plan and the prospectus relating thereto are available to Participant
on the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts these RSUs subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2007 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of this Agreement), and consents and agrees that
all options and restricted stock units, if any, held by Participant that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of this Agreement (except to the
extent the Committee has expressly provided that a particular Plan amendment
does not apply retroactively); and (5) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.


In addition, in consideration of the RSUs and by signing/electronically
accepting this Agreement, the Participant agrees as follows with respect to any
stock options or restricted stock units held by Participant that were previously
granted under the Company’s 1998 Stock Option Plan as it has existed from time
to time: the Participant (1) acknowledges that the Company’s Board of Directors
approved an amended version of the 1998 Stock Option Plan in July 2009 and that
the amended version of the 1998 Stock Option Plan (the “Amended 1998 Plan”) and
the prospectus relating thereto are available to Participant on the website
maintained by the Company’s third party stock plan administrator; (2) represents
that he or she has read the Amended 1998 Plan and the prospectus relating
thereto and is familiar with the terms and provisions thereof, has had an
opportunity to obtain the advice of counsel of his or her choice and fully
understands all provisions of the Amended 1998 Plan; (3) consents and agrees to
the Amended 1998 Plan (and for the avoidance of doubt consents and agrees to
each amended term reflected in the Amended 1998 Plan); (4) consents and agrees
that all options and restricted stock units, if any, held by Participant that
were previously granted under the 1998 Stock Option Plan as it has




--------------------------------------------------------------------------------




existed from time to time are now governed by the Amended 1998 Plan as in effect
on the date of this Agreement; and (5) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Amended 1998 Plan. Participant further agrees to notify the
Company upon any change in his or her residence address.




[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
Residence Address
 
 







--------------------------------------------------------------------------------






ADDENDUM A


The performance objectives for the performance based restricted stock unit
grants referenced in the Agreement are (1) the Company’s achievement of four
consecutive fiscal quarters of positive net income during the period between the
Date of Grant and the tenth anniversary of the Date of Grant, and (2) the
completion of four consecutive calendar quarters, commencing after the Date of
Grant and ending on or prior to the tenth anniversary of the Date of Grant, in
which the Company’s Adjusted EPS exceeds 110% of the Adjusted EPS for the four
completed fiscal quarters ended as of the last day of the last fiscal quarter
immediately preceding the Date of Grant.


“Adjusted EPS” means fully diluted earnings per share as determined pursuant to
generally accepted accounting principles consistently applied (“GAAP”), but
excluding (1) extraordinary or nonrecurring items in accordance with GAAP,
(2) the impact of any change in accounting principles that occurs during either
the baseline period or the performance period and the cumulative effect thereof
(the Committee may either apply the changed accounting principle to the baseline
period and the full performance period, or exclude the impact of the change in
accounting principle from both periods), (3) goodwill and other intangible
impairment charges, (4) gains or charges associated with (i) a business becoming
a discontinued operation, (ii) the sale or divestiture (in any manner) of any
interest in a business or (iii) the obtaining or losing control of a business,
as well as the gains or charges associated with the operation of any business
(a) that during the baseline period or the performance period is or becomes a
discontinued operation, (b) as to which control is lost during the baseline
period or the performance period, or (c) as to which the Company sells or
divests its interest in the baseline period or the performance period, (5) gains
or charges related to the sale or impairment of assets, (6)(i) all transaction
costs directly related to the acquisition of any whole or partial interest in a
business, (ii) all restructuring charges directly related to any business as to
which the Company acquired a whole or partial interest and incurred within two
years of the acquisition date, (iii) all charges and gains arising from the
resolution of contingent liabilities related to any business as to which the
Company acquired a whole or partial interest and identified as of the
acquisition date, and (iv) all other charges directly related to the acquisition
of any whole or partial interest in a business and incurred within two years of
the acquisition date, and (7) the impact of any discrete income tax charges or
benefits recorded in the performance period; provided, that with respect to the
gains and charges referred to in sections (3), (4), (5), (6)(iii), (6)(iv) and
(7), only gains or charges that individually or as part of a series of related
items exceed $10 million in aggregate during the baseline and performance
periods are excluded.


These performance criteria are in addition to the time-based vesting criteria
that apply to these awards.




--------------------------------------------------------------------------------






ADDENDUM B


This Addendum includes additional terms and conditions that govern the RSUs
granted to Participant if Participant resides in one of the countries listed
herein. Capitalized terms used but not defined herein shall have the same
meanings ascribed to them in the Notice of Grant, the Agreement or the Plan.
This Addendum may also include information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws concerning RSUs in effect as of
April 2014. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information noted
herein as the only source of information relating to the consequences of
Participant’s participation in the Plan as the information may be out of date at
the time Participant vests in the RSUs or sells Shares acquired under the Plan.
In addition, this Addendum is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is
strongly advised to seek appropriate professional advice as to how the relevant
laws in Participant’s country apply to Participant’s specific situation.
If Participant resides in a country but is considered a citizen or resident of
another country for purposes of the country in which Participant resides, the
information contained in this Addendum may not be applicable to Participant.
PARTICIPANTS IN ARGENTINA
Securities Law Notice
Participant understands that neither the grant of the RSUs nor the Shares to be
issued pursuant to the Award constitute a public offering as defined by the Law
N° 17,811, or any other Argentine law. The offering of the RSUs is a private
placement. As such, the offering is not subject to the supervision of any
Argentine governmental authority.
Labor Law Acknowledgement
Any benefits awarded under the Plan accrue no more frequently than on an annual
basis. In addition, Participant acknowledges that the grant is made by the
Company on behalf of Participant’s local employer.
Exchange Control Notice
In the event that Participant transfers proceeds from the sale of Shares or the
receipt of any dividends paid on such Shares into Argentina within 10 days of
receipt (i.e., the proceeds have not been held in the offshore bank or brokerage
account for at least 10 days prior to transfer), Participant must deposit 30% of
the proceeds into a non-interest bearing account in Argentina for 365 days. If
Participant has satisfied the 10-day holding obligation, the Argentine bank
handling the transaction may request certain documentation in connection with
Participant’s request to transfer proceeds into Argentina, including evidence of
the sale or dividend payment and proof that no funds were remitted out of
Argentina to acquire the Shares. If the bank determines that the 10-day rule or
any other rule or regulation promulgated by the Argentine Central Bank has not
been satisfied, it will require that 30% of the proceeds be placed in a
non-interest bearing dollar denominated mandatory deposit account for a holding
period of 365 days. Please note that exchange control regulations in Argentina
are subject to frequent change. Participant should consult with Participant’s
personal legal advisor regarding any exchange control obligations Participant
may have in connection with Participant’s participation in the Plan.
Foreign Asset Reporting Information
If Participant holds Shares as of December 31 of any year, Participant is
required to report the holding of the Shares on his or her personal tax return
for the relevant year.




--------------------------------------------------------------------------------




PARTICIPANTS IN AUSTRALIA
Securities Law Notice
If Participant acquires Shares pursuant to the vesting/settlement of the RSUs
and offers his or her Shares for sale to a person or entity resident in
Australia, Participant’s offer may be subject to disclosure requirements under
Australian law. Participant should obtain legal advice on his or her disclosure
obligations prior to making any such offer.
Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers of any amount. The Australian bank assisting
with the transaction will file the report for the Participant. If there is no
Australian bank involved in the transfer, the Participant will be responsible
for filing the report.
Participants in Austria
Exchange Control Notice
If Participant holds Shares acquired under the Plan outside of Austria,
Participant must submit a report to the Austrian National Bank. An exemption
applies if the value of the Shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is December 31 and the deadline for filing the annual report is March 31 of the
following year.
When Participant sells Shares acquired under the Plan or receives a dividend
payment, there may be exchange control obligations if the cash proceeds are held
outside of Austria. If the transaction volume of all accounts abroad exceeds
€3,000,000, the movements and balances of all accounts must be reported monthly,
as of the last day of the month, on or before the fifteenth day of the following
month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).
Participants in BELGIUM
Foreign Asset Reporting Information
Participant is required to report any security or bank account opened and
maintained outside Belgium on Participant’s annual tax return.
Participants in BRAZIL
Compliance with Law
By accepting the RSUs, Participant acknowledges his or her agreement to comply
with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the RSUs, and the sale of Shares acquired under
the Plan and the receipt of any dividends.
Exchange Control Notice
If Participant is resident or domiciled in Brazil, Participant will be required
to submit annually a declaration of assets and rights held outside of Brazil to
the Central Bank of Brazil if the aggregate value of such assets and rights is
equal to or greater than US$100,000. Assets and rights that must be reported
include Shares acquired under the Plan.
PARTICIPANTS IN CANADA
Consent to Receive Information in English for Participants in Quebec
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relativement à ou suite au
présent Contrat.




--------------------------------------------------------------------------------




RSUs Payable Only in Shares
RSUs granted to Participants in Canada shall be paid in Shares only. In no event
shall any of such RSUs be paid in cash, notwithstanding any discretion contained
in the Plan, or any provision in the Agreement to the contrary.
Data Privacy
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and its Subsidiaries and affiliates,
and any stock plan service provider that may be selected by the Company, to
assist with the Plan to disclose and discuss the Plan with their respective
advisors. Participant further authorizes the Company and its Subsidiaries and
affiliates to record such information and to keep such information in his or her
employee file.
Securities Law Notice
The Participant is permitted to sell Shares acquired through the Plan through
the designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares is listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Asset Reporting Information
Foreign property (including Shares) held by Canadian residents must be reported
annually on Form T1135 (Foreign Income Verification Statement) if the total
value of such foreign property exceeds C$100,000 at any time during the year. It
is not certain if the grant of RSUs itself constitutes foreign property that
needs to be reported on For T1135. For the 2013 taxation year, the filing
deadline is July 31, 2014. For 2014 and later, the form must be filed by
April 30th of the following year. It is Participant's responsibility to comply
with applicable reporting obligations.
PARTICIPANTS IN CHILE
Securities Law Notice
Neither the Company nor Shares underlying the RSUs are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.
Exchange Control Notice
It is the Participant’s responsibility to make sure that the Participant
complies with exchange control requirements in Chile when the value of his or
her stock transaction is in excess of US$10,000.
According to the International Exchange Transaction Regulations (“IETR”) issued
by the Central Bank of Chile, it is arguable whether the acquisition of Shares
for which you do not remit funds abroad represents an “investment operation”. In
case the acquisition qualifies as an investment operation under the IETR and the
aggregate value of any Shares exceeds US$10,000, the Participant must sign Annex
1 of the Manual of Chapter XII of the Foreign Exchange Regulations and file it
directly with the Central Bank within ten (10) days of the settlement of the
RSUs.
The Participant is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends or dividend equivalents. However, if the
Participant decides to repatriate such funds, the Participant must do so through
the Formal Exchange Market if the amount of the funds exceeds US$10,000. In such
case, the Participant must report the payment to a commercial bank or registered
foreign exchange office receiving the funds.
If the Participant’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plan), the Participant
must report the investments annually to the Central Bank. Annex 3.1 of Chapter
XII of the Foreign Exchange Regulations must be used to file this report.
Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to the
vesting of the RSUs.




--------------------------------------------------------------------------------




Annual Tax Reporting Obligation
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad which they will use as
a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad” and Tax Form
1851 “Annual Sworn Statement Regarding Investments Held Abroad.” If the
Participant is not a Chilean citizen and has been a resident in Chile for less
than three years, the Participant is exempt from the requirement to file Tax
Form 1853. These statements must be submitted electronically through the CIRS
website: www.sii.cl.
PARTICIPANTS IN CHINA
Terms and Conditions - Exchange Control Restrictions Applicable to Participants
who are PRC Nationals
Participant understands and agrees that upon RSU vesting the underlying Shares
may be sold immediately or, at the Company’s discretion, at a later time.
Participant further agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares (on
Participant’s behalf pursuant to this authorization), and Participant expressly
authorizes such broker to complete the sale of such Shares. Participant
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the Company agrees to pay the cash proceeds from the sale, less any
brokerage fees or commissions, to Participant in accordance with applicable
exchange control laws and regulations and provided any liability for Tax-Related
Items resulting from the vesting of the RSUs has been satisfied. Due to
fluctuations in the Share price and/or the US Dollar exchange rate between the
vesting date and (if later) the date on which the Shares are sold, the sale
proceeds may be more or less than the market value of the Shares on the vesting
date. Participant understands and agrees that the Company is not responsible for
the amount of any loss Participant may incur and that the Company assumes no
liability for any fluctuations in the Share price and/or US Dollar exchange
rate.
Participant understands and agrees that, due to exchange control laws in China,
Participant will be required to immediately repatriate to China the cash
proceeds from the sale of any Shares acquired at vesting of the RSUs and any
dividends received in relation to the Shares. Participant further understands
that, under local law, such repatriation of the cash proceeds may need to be
effectuated through a special exchange control account to be approved by the
local foreign exchange administration, and Participant hereby consents and
agrees that the proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares may be transferred to such special
account prior to being delivered to Participant. The proceeds may be paid to
Participant in U.S. Dollars or local currency at the Company’s discretion. In
the event the proceeds are paid to Participant in U.S. Dollars, Participant
understands that he or she will be required to set up a U.S. Dollar bank account
in China and provide the bank account details to the Employer and/or the Company
so that the proceeds may be deposited into this account. In addition,
Participant understands and agrees that Participant will be responsible for
converting the proceeds into Renminbi Yuan at Participant’s expense.
If the proceeds are paid to Participant in local currency, Participant agrees to
bear any currency fluctuation risk between the time the Shares are sold or
dividends are paid and the time the proceeds are distributed to Participant
through any such special account. Participant agrees to bear any currency
fluctuation risk between the time the Shares are sold or dividends are received
and the time the proceeds are distributed through any such special exchange
account.
Exchange Control Notice Applicable to Participants in the PRC
Participant understand that exchange control restrictions may limit
Participant’s ability to access and/or convert funds received under the Plan,
particularly if these amounts exceed US$50,000. Participant should confirm the
procedures and requirements for withdrawals and conversions of foreign currency
with his or her local bank prior to the vesting of the RSUs/sale of the Shares.
Participant agrees to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in the Peoples’ Republic of China.




--------------------------------------------------------------------------------




Foreign Asset Reporting Information.
Effective from January 1, 2014, PRC residents are required to report to SAFE
details of their foreign financial assets and liabilities, as well as details of
any economic transactions conducted with non-PRC residents, either directly or
through financial institutions. Under these new rules, Participant may be
subject to reporting obligations for the Shares or awards acquired under the
Plan and Plan-related transactions. It is Participant's responsibility to comply
with this reporting obligation and Participant should consult his/her personal
tax advisor in this regard.
Participants in COLOMBIA
Labor Law Acknowledgement The following provision supplements Section 10 of the
Award Agreement:
Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of “salary”
for any purpose.
Exchange Control Notice
Investment and assets (such as Shares) held abroad must be registered with the
Central Bank (Banco de la Republica) if the value of Participant’s aggregate
investments and assets abroad (as of December 31 of the relevant fiscal year)
equals or exceeds US$500,000. In addition, when Participant sells or otherwise
disposes of any Shares acquired under the Plan, if the investment was registered
with the Central Bank, Participant must cancel the registration no later than
March 31 of the year following the year in which the Shares were sold. If
Participant does not cancel the registration by the above-mentioned deadline,
Participant will be subject to a fine.
Participants in THE CZECH REPUBLIC
Exchange Control Notice
The Czech National Bank may require Participant to fulfill certain notification
duties in relation to the opening and maintenance of a foreign account.
Because exchange control regulations change frequently and without notice,
Participant should consult his or her personal legal advisor prior to the sale
of Shares to ensure compliance with current regulations. It is Participant’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor any Parent or Subsidiary will be liable for any resulting fines or
penalties.
Participants in DENMARK
Exchange Control Notice
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank. (Please
note that these obligations are separate from and in addition to the
securities/tax reporting obligations described below.)
Securities/Tax Reporting Notice
If Participant holds Shares acquired under the Plan in a brokerage account with
a broker or bank outside Denmark, Participant is required to inform the Danish
Tax Administration about the account. For this purpose, Participant must file a
Form V (Erklaering V) with the Danish Tax Administration. Both Participant and
the bank/broker must sign the Declaration V. By signing the Declaration V, the
bank/broker undertakes an obligation, without further request each year and not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable broker or bank with which the account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage
account and Shares deposited therein to the Danish Tax Administration as part of
his or her annual income tax return. By signing the Form V, Participant
authorizes the Danish Tax Administration to examine the account. A sample of the
Form V can be found at the following website: www.skat.dk.
In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank) for the purpose of holding cash outside Denmark, Participant is
also required to inform the Danish Tax Administration about this




--------------------------------------------------------------------------------




account. To do so, Participant must also file a Form K (Erklaering K) with the
Danish Tax Administration. The Form K must be signed both by Participant and by
the applicable broker or bank where the account is held. By signing the Form K,
the broker/bank undertakes an obligation, without further request each year and
not later than on February 1 of the year following the calendar year to which
the information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, Participant acknowledges that
he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
Participant’s annual income tax return. By signing the Form K, Participant
authorizes the Danish Tax Administration to examine the account. A sample of
Form K can be found at the following website: www.skat.dk.
Participants in FINLAND
There are no country-specific provisions.
Participants in GERMANY
Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. Effective from September 2013, the
report must be filed electronically. The form of report (“Allgemeine Meldeportal
Statistik”) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English. Participant is responsible for making
this report.
Participant also must report any receivables or payables or debts in foreign
currency exceeding €5,000,000 on a monthly basis.
PARTICIPANTS IN HONG KONG
Securities Law Notice
The grant of RSUs and the Shares issued upon vesting of the RSUs do not
constitute a public offer of securities and are available only to eligible
Employees.
Please be aware that the contents of the Agreement, including this Addendum, and
the Plan have not been reviewed by any regulatory authority in Hong Kong.
Participant is advised to exercise caution in relation to the RSU award. If
Participant is in any doubt about any of the contents of this Agreement,
including this Addendum, or the Plan, Participant should obtain independent
professional advice.
By accepting the RSU award, Participant agrees that in the event that the RSUs
vest and Shares are issued to Participant within six months of the Date of
Grant, Participant agrees that he or she will not dispose of any Shares acquired
prior to the six-month anniversary of the Date of Grant.
Participants in HUNGARY
There are no country-specific provisions.
PARTICIPANTS IN INDIA
Exchange Control Notice
To the extent required by law, Participant must repatriate to India foreign
currency that is due or has accrued (either by way of dividend or sales
proceeds) and convert such amounts to local currency within a reasonable period
of time (but not later than 90 days after receipt). If required by law,
Participant also must obtain evidence of the repatriation of funds in the form
of a foreign inward remittance certificate (“FIRC”) from the bank where
Participant deposited the foreign currency and Participant must deliver a copy
of the FIRC to the Employer.
Because exchange control regulations can change frequently and without notice,
Participant should consult his or her personal legal advisor before selling
Shares to ensure compliance with current regulations. It is Participant’s




--------------------------------------------------------------------------------




responsibility to comply with exchange control laws in India, and neither the
Company nor the Employer will be liable for any fines or penalties resulting
from Participant’s failure to comply with applicable laws.
Foreign Assets Reporting Information
Participant is required to declare his or her foreign bank accounts and any
foreign financial assets (including Shares held outside India) in Participant’s
annual tax return.  It is Participant’s responsibility to comply with this
reporting obligation and Participant should consult his or her personal advisor
in this regard.
PARTICIPANTS IN IRELAND
Director Notification
If Participant is a director, shadow director¹ or secretary of an Irish
Subsidiary of the Company, he or she is subject to certain notification
requirements under Section 53 of the Companies Act, 1990. He or she must notify
the Irish Subsidiary or Affiliate of the Company in writing within five (5)
business days of receiving or disposing of an interest in the Company (e.g.,
RSUs, Shares, etc.), or within five (5) business days of becoming aware of the
event giving rise to the notification requirement, or within five (5) business
days of becoming a director, shadow director or secretary if such an interest
exists at that time. This notification requirement also applies to any rights
acquired by Participant’s spouse or minor children (under the age of 18).
PARTICIPANTS IN ITALY
Exchange Control Notice
The Participant must report in his or her annual tax return: (i) any transfers
of cash or Shares to or from Italy exceeding €10,000 or the equivalent amount in
U.S. dollars; and (ii) any foreign investments or investments (including
proceeds from the sale of Shares acquired under the Plan) held outside Italy
exceeding €10,000 or the equivalent amount in U.S. dollars, if the investment
may give rise to income in Italy. The Participant is exempt from the formalities
in (i) if the investments are made through an authorized broker resident in
Italy, as the broker will comply with the reporting obligation on behalf of the
Participant.
Data Privacy
This provision replaces the data privacy section in the Agreement:
Participant understands that the Company and his or her employer, as the Privacy
Representative of the Company in Italy, may hold certain personal information
about Participant, including, but not limited to, name, home address and
telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any shares of common stock or
directorships held in the Company or its Subsidiaries, affiliates or joint
ventures details of all Awards or any other entitlement to shares of common
stock awarded, canceled, vested, unvested or outstanding in Participant’s favor,
and that the Company and his employer will process said data and other data
lawfully received from a third party (“Personal Data”) for the exclusive purpose
of managing and administering the Plan and complying with applicable laws,
regulations and Community legislation.


¹ A shadow director is an individual who is not on the board of directors of the
Company or the Irish Subsidiary or Affiliate but who has sufficient control so
that the board of directors of the Company or the Irish Subsidiary or Affiliate,
as applicable, acts in accordance with the directions and instructions of the
individual.






--------------------------------------------------------------------------------




Participant also understands that providing the Company with Personal Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that his denial to provide Personal Data would make it impossible for
the Company to perform its contractual obligations and may affect his ability to
participate in the Plan. The Controller of personal data processing is Danaher
Corporation, with registered offices at 2200 Pennsylvania Avenue, N.W. Suite
800W, Washington, DC 20037.
Participant understands that Personal Data will not be publicized, but it may be
accessible by Participant’s employer and within the employer’s organization by
its internal and external personnel in charge of processing, and by the data
processor, if appointed. The updated list of processors and of the subjects to
which Personal Data are communicated will remain available upon request at
Participant’s employer. Furthermore, Personal Data may be transferred to banks,
other financial institutions or brokers involved in the management and
administration of the Plan. Participant understands that Personal Data may also
be transferred to the independent registered public accounting firm engaged by
the Company, and also to the legitimate addressees under applicable laws.
Participant further understands that the Company or its Subsidiaries or
affiliates will transfer Personal Data amongst themselves
as necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and that the Company and its
Subsidiaries or affiliates may each further transfer Personal Data to third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Personal Data to a
broker or other third party with whom he or she may elect to deposit any shares
acquired under the Plan or any proceeds from the sale of such shares. Such
recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan. Participant understands that
these recipients may be acting as controllers, processors or persons in charge
of processing, as the case may be, according to applicable privacy laws, and
that they may be located in or outside the European Economic Area, such as in
the United States or elsewhere, in countries that do not provide an adequate
level of data protection as intended under Italian privacy law.
Participant understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including the transfer of Personal Data abroad,
including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the it is necessary to performance of law and contractual
obligations related to implementation, administration and management of the
Plan. Participant understands that, pursuant to section 7 of the Legislative
Decree no. 196/2003, Participant has the right at any moment to, including, but
not limited to, obtain confirmation that Personal Data exists or not; access and
verify its contents, origin and accuracy; delete, update, integrate or correct
Personal Data; or block or stop, for legitimate reason, Personal Data
processing. To exercise privacy rights, Participant should contact his or her
employer. Furthermore, Participant is aware that Personal Data will not be used
for direct marketing purposes. In addition, Personal Data provided can be
reviewed and questions or complaints can be addressed by contacting
Participant’s employer human resources department.
Plan Document Acknowledgement
In accepting the RSU, Participant acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Addendum, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Addendum.
Participant further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Tax Obligations;
No Employment Contract; Nature of RSUs; Language; Governing Law and Venue; and
the Data Privacy paragraph included in this Addendum.
PARTICIPANTS IN JAPAN
Exchange Control Notice




--------------------------------------------------------------------------------




If the Participant acquires Shares valued at more than ¥100,000,000 in a single
transaction, the Participant must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the shares.
Foreign Asset Reporting Information
The Participant will be required to report details of any assets held outside
Japan as of December 31st to the extent such assets have a total net fair market
value exceeding ¥50,000,000. This report is due by March 15th each year,
beginning with March 15, 2013 for assets held outside Japan as of December 31,
2012. The Participant should consult with his or her personal tax advisor as to
whether the reporting obligation applies to him or her and whether the
requirement extends to any outstanding RSUs or Shares acquired under the Plan.
PARTICIPANTS IN KOREA
Exchange Control Notice
Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the sale proceeds back to Korea within
eighteen months of the sale.
PARTICIPANTS IN MEXICO
Labor Law Acknowledgement
These provisions supplement the labor law acknowledgement contained in the
Agreement:
By accepting the RSUs, Participant acknowledges that he or she understands and
agrees that: (i) the RSU is not related to the salary and other contractual
benefits granted to Participant by the Employer; and (ii) any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of employment.
Policy Statement
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 2200 Pennsylvania Avenue, NW, Suite
800W, Washington, D.C., 20037, United States of America, is solely responsible
for the administration of the Plan and participation in the Plan and, in
Participant’ case, the acquisition of Shares does not, in any way establish an
employment relationship between Participant and the Company since Participant is
participating in the Plan on a wholly commercial basis and the sole employer is
the Subsidiary employing Participant, as applicable, nor does it establish any
rights between Participant and the Employer.
Plan Document Acknowledgment
By accepting the RSU award, Participant acknowledges that he or she has received
copies of the Plan, has reviewed the Plan and the Agreement in their entirety
and fully understands and accepts all provisions of the Plan and the Agreement.
In addition, by signing the Agreement, Participant further acknowledges that he
or she has read and specifically and expressly approves the terms and conditions
in the Nature of RSUs, Section 15 of the Agreement, in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) the Company and its Subsidiaries are not
responsible for any decrease in the value of the Shares underlying the RSUs.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Estas disposiciones complementan el reconocimiento de la ley laboral contenida
en el Acuerdo:




--------------------------------------------------------------------------------




Por medio de la aceptación de la RSU, quien tiene la RSU manifiesta que entiende
y acuerda que: (i) la RSU no se encuentra relacionada con el salario ni con
otras prestaciones contractuales concedidas al que tiene la RSU por parte del
patrón; y (ii) cualquier modificación del Plan o su terminación no constituye un
cambio o desmejora en los términos y condiciones de empleo.
Declaración de Política
La invitación por parte de la Compañía bajo el Plan es unilateral y discrecional
y, por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el mismo en cualquier momento, sin ninguna responsabilidad.
La Compañía, con oficinas registradas ubicadas en 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., United States of America, es la única responsable
por la administración del Plan y de la participación en el mismo y, en el caso
del que tiene la RSU, la adquisición de Acciones no establece de forma alguna,
una relación de trabajo entre el que tiene la RSU y la Compañía, ya que la
participación en el Plan por parte del que tiene la RSU es completamente
comercial y el único patrón es la Subsidiaria que esta contratando al que tiene
la RSU, en caso de ser aplicable, así como tampoco establece ningún derecho
entre el que tiene la RSU y el patrón.
Reconocimiento del Plan de Documentos
Por medio de la aceptación de la RSU, el que tiene la RSU reconoce que ha
recibido copias del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo y, que ha entendido y aceptado las disposiciones
contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, el que tiene la RSU reconoce que ha leído,
y que aprueba específica y expresamente los términos y condiciones contenidos en
la Naturaleza del Otorgamiento, Apartado 15 del Acuerdo, sección en la cual se
encuentra claramente descrito y establecido lo siguiente: (i) la participación
en el Plan no constituye un derecho adquirido; (ii) el Plan y la participación
en el mismo es ofrecida por la Compañía de forma enteramente discrecional; (iii)
la participación en el Plan es voluntaria; y (iv) la Compañía, así como sus
Subsidiarias no son responsables por cualquier detrimento en el valor de las
Acciones en relación con la RSU.
Finalmente, por medio de la presente quien tiene la RSU declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.
PARTICIPANTS IN THE NETHERLANDS
Labor Law Acknowledgment
By accepting the RSU, Participant acknowledges that: (i) the RSU is intended as
an incentive for the Participant to remain employed with the Employer and is not
intended as remuneration for labor performed; and (ii) the RSU is not intended
to replace any pension rights or compensation.
Securities Law Notice
Participant should be aware of the Dutch insider-trading rules which may impact
the sale of Shares acquired under the Plan. In particular, Participant may be
prohibited from effectuating certain transactions if he or she has inside
information about the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
"insider information" related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of the Company or a
Subsidiary in the Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, certain employees
working at the Company or a Subsidiary in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when they have such inside information.




--------------------------------------------------------------------------------




In the case of any uncertainty about whether the Dutch insider-trading rules
apply, Participant should consult his or her personal legal advisor.
Participants in New ZEALAND
There are no country-specific provisions.
Participants in NORWAY
There are no country-specific provisions.
Participants in POLAND
Exchange Control Notice
Polish residents holding foreign securities (including Shares) and maintaining
accounts abroad must report information to the National Bank of Poland on
transactions and balances of the securities and cash deposited in such accounts
if the value of such securities and cash (when combined with all other assets
held abroad) exceeds PLN 7,000,000. If required, the reports must be filed on a
quarterly basis on special forms available on the website of the National Bank
of Poland. Further, any transfer of funds in excess of a specified threshold
(currently €15,000) must be effected through a bank account in Poland.
Participant should maintain evidence of such foreign exchange transactions for
five years, in case of a request for their production by the National Bank of
Poland.
Participants in ROMANIA
Exchange Control Notice
If Participant deposits the proceeds from the sale of Shares issued to him or
her at vesting and settlement of the Shares in a bank account in Romania,
Participant may be required to provide the Romanian bank with appropriate
documentation explaining the source of the funds.
Participant should consult his or her personal advisor to determine whether
Participant will be required to submit such documentation to the Romanian bank.
PARTICIPANTS IN RUSSIA
Securities Law Notice
Participant acknowledges that the Agreement, the grant of the RSUs, the Plan and
all other materials Participant may receive regarding participation in the Plan
do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia and therefore, the securities described in any Plan-related documents
may not be used for offering or public circulation in Russia.
Participant acknowledges that he or she may hold Shares issued under the Plan in
Participant’s account with the Company’s third party administrator in the U.S.
However, in no event will Shares issued to Participant under the Plan be
delivered to Participant in Russia.
Securities and Exchange Control Requirements
To comply with local securities and exchange control requirements, Participant
must agree to certain special terms and conditions to participate in the Plan if
Participant is a Russian employee working in Russia, including the following
special terms and conditions:
(i)    Participant understands that the RSUs and Shares acquired under the Plan
are to be issued and sold solely in the United States. Any Shares issued to
Participant through the vesting of the RSUs shall be delivered to Participant's
brokerage account in the United States, where such Shares must be held until the
time of sale. In no event will Shares be delivered to Participant in Russia. The
Agreement (including the Addendum), the Plan and all other materials you receive
regarding the Restricted Stock Units and participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of Shares under the Plan has not and
will not be registered in Russia and, therefore, the Shares described in any
Plan documents are not offered or placed in public circulation in Russia;
(ii)    If Participant is a Russian national employee, he or she must repatriate
to Russia the proceeds from the sale of Shares and any cash dividends, less any
Tax-Related or other withholding obligations, received in relation to the




--------------------------------------------------------------------------------




Restricted Stock Units within a reasonably short time of receipt. Such funds
must be initially credited to Participant through a foreign currency account
opened in Participant's name at an authorized bank in Russia. After the funds
are initially received in Russia, they may be further remitted to foreign banks
subject to the following limitations: (i) the foreign account may be opened only
for individuals; (ii) the foreign account may not be used for business
activities; and (iii) Participant must give notice to the Russian tax
authorities about the opening/closing of each foreign account within one month
of the account opening/closing;
(iii)    Participant understands that the Company reserves the right to force
the sale of Shares you receive through the vesting of any Restricted Stock Units
for the purpose of facilitating compliance with local securities and exchange
control requirements; and
(iv)    Participant further agrees to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with securities and/or exchange control requirements in Russia.
Data Privacy. This data privacy consent replaces the data privacy section of the
Agreement:


1.
Purposes for processing of the Personal Data
1.
Цели обработки Персональных данных
 
 
 
 
1.1.
Granting to the Participant restricted share units or rights to purchase shares
of common stock.
1.1.
Предоставление Субъектам персональных данных ограниченных прав на акции (RSU)
или прав покупки обыкновенных акций.
 
 
 
 
1.2.
Compliance with the effective Russian Federation laws;
1.2.
Соблюдение действующего законодательства Российской Федерации;
 
 
 
 
2.
The Participant hereby grants consent to


2.
Субъект персональных данных настоящим дает согласие на обработку перечисленных
ниже персональных данных
processing of the personal data listed below
дает согласие на обработку перечисленных ниже персональных данных
 
 
 
 
2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;
2.1.
Фамилия, имя, отчество, год, месяц, дата и место рождения, пол, возраст, адрес,
гражданство, сведения об образовании, контактная информация (домашний(е)
адрес(а), номера прямого офисного, домашнего и мобильного телефонов, адрес
электронной почты и др.), фотографии;
 
 
 
 
2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;
2.2.
Сведения, содержащиеся в документах, удостоверяющих личность, в том числе
паспортные данные, ИНН и номер страхового свидетельства государственного
пенсионного страхования, в том числе фотокопии паспортов, виз, разрешений на
работу, водительских удостоверений, других личных документов;
 
 
 
 
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;
2.3.
Информация о трудовой деятельности, включая должностные обязанности, информация
о текущем и прежних работодателях, сведения о повышениях, дисциплинарных
взысканиях, переводах на другую должность/работу, и т.д.;
 
 
 
 





--------------------------------------------------------------------------------




2.4.
Information on the Participant’s salary amount, information on salary changes,
on participation in employer benefit plans and programs, on bonuses paid, etc.;
2.4.
Информация о размере заработной платы Субъекта персональных данных, данные об
изменении заработной платы, об участии в премиальных системах и программах
Работодателя, информация о выплаченных премиях, и т.д.;
 
 
 
 
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;
2.5.
Сведения о рабочем времени, включая нормальную продолжительность рабочего
времени в неделю и количество фактически отработанного рабочего времени;
 
 
 
 
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;
2.6.
Сведения о принадлежности к определенным категориям работников, которым
предоставляются гарантии и льготы в соответствии с Трудовым кодексом Российской
Федерации и иным действующим законодательством;
 
 
 
 
2.7.
Information on the Participant’s tax status (exempt, tax resident status, etc.);
2.7.
Информация о налоговом статусе Субъекта персональных данных (освобождение от
уплаты налогов, является ли налоговым резидентом и т.д.);
 
 
 
 
2.8.
Information on shares of Common Stock or directorships held by the Participant,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;
2.8.
Информация об обыкновенных акциях или членстве в совете директоров Субъекта
персональных данных, обо всех программах вознаграждения или иных правах на
получение обыкновенных акций, которые были предоставлены, аннулированы,
исполнены, погашены, непогашены или подлежат выплате.
 
 
 
 
2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 3 above.
2.9.
Любые иные данные, которые могут потребоваться Операторам в связи с
осуществлением целей, указанных в п. 3 выше.
 
 
 
 
the “Personal Data”
далее – «Персональные данные»
 
 
3.1.
  The Participant hereby consents to
3.1.
Субъект персональных данных настоящим
performing the following operations with the Personal Data:
дает согласие на совершение с Персональными данными перечисленных ниже действий:
 
 
 
 
3.1.1.
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;
3.1.1.
обработка Персональных данных, включая сбор, систематизацию, накопление,
хранение, уточнение (обновление, изменение), использование, распространение (в
том числе передача), обезличивание, блокирование, уничтожение персональных
данных;
 
 
 
 





--------------------------------------------------------------------------------




3.1.2.
transborder transfer of the Personal Data to îperators located on the territory
of foreign states. The Participant hereby confirms that he was notified of the
fact that the recipients of the Personal Data may be located in foreign states
that do not ensure adequate protection of rights of personal data subjects;
3.1.2.
трансграничная передача Персональных данных операторам на территории любых
иностранных государств. Субъект персональных данных настоящим подтверждает, что
он был уведомлен о том, что получатели Персональных данных могут находиться в
иностранных государствах, не обеспечивающих адекватной защиты прав субъектов
персональных данных;
 
 
 
 
3.1.3.
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company's web-sites on the Internet.
3.1.3.
включение Персональных данных в общедоступные источники персональных данных (в
том числе справочники, адресные книги и т.п.), размещение Персональных данных на
сайтах Операторов в сети Интернет.
 
 
 
 
3.2.
General description of the data processing
3.2.
Общее описание используемых
methods used by the Company
Оператором(ами) способов обработки персональных данных
 
 
 
 
3.2.1.
When processing the Personal Data, the
3.2.1.
При обработке Персональных данных
Company undertakes the necessary organizational and technical measures for
protecting the Personal Data from unlawful or accidental access to them, from
destruction, change, blockage, copying, dissemination of Personal Data, as well
as from other unlawful actions. 
Операторы принимают необходимые организационные и технические меры для защиты
Персональных данных от неправомерного или случайного доступа к ним, уничтожения,
изменения, блокирования, копирования, распространения Персональных данных, а
также от иных неправомерных действий.
 
 
3.2.2.
Processing of the Personal Data by the Company
3.2.2.
Обработка Персональных данных
shall be performed using the data processing methods that ensure confidentiality
of the Personal Data, except where: (1) Personal Data is impersonalized; and (2)
in relation to publicly available Personal Data; and in compliance with the
established requirements to ensuring the security of personal data, the
requirements to the tangible media of biometric personal data and to the
technologies for storage of such data outside personal data information systems
in accordance with the effective legislation.
Операторами осуществляется при помощи способов, обеспечивающих
конфиденциальность таких данных, за исключением следующих случаев: (1) в случае
обезличивания Персональных данных; (2) в отношении общедоступных Персональных
данных; и при соблюдении установленных требований к обеспечению безопасности
персональных данных, требований к материальным носителям биометрических
персональных данных и технологиям хранения таких данных вне информационных
систем персональных данных в соответствии с действующим законодательством.
 
 
4.
Term, revocation procedure
4.
Срок, порядок отзыва
 
 
This Statement of Consent is valid for an indefinite term. The Participant may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Participant agrees
that during the specified notice period the Company is not obliged to cease
processing of Personal Data or destroy the Personal Data of the Participant.
Настоящее согласие действует в течение неопределенного срока. Субъект
персональных данных может отозвать настоящее согласие путем направления
Оператору(ам) письменного(ых) уведомления(ий) не менее чем за 90 (девяносто)
дней до предполагаемой даты отзыва настоящего согласия. Субъект персональных
данных соглашается на то, что в течение указанного срока Оператор(ы) не
обязан(ы) прекращать обработку персональных данных и уничтожать персональные
данные Субъекта персональных данных.





--------------------------------------------------------------------------------






PARTICIPANTS IN SINGAPORE
Securities Law Notice
The grant of the RSU is being made on a private basis and is, therefore, exempt
from registration in Singapore.
The Participant should be aware of the Singapore insider trading rules, which
may impact the acquisition or disposal of Shares or rights to Shares (e.g.,
RSUs) under the Plan. Under the Singapore insider-trading rules, the Participant
is prohibited from selling Shares when he or she is in possession of information
which is not generally available and which the Participant knows or should know
will have a material effect on the price of shares once such information is
generally available.
Director Notification
If Participant is a director of a Singapore Subsidiary of the Company,
Participant must notify the Singapore Subsidiary in writing within two days of
Participant receiving or disposing of an interest (e.g., RSUs, Shares) in the
Company or any Subsidiary or within two days of becoming a director if such an
interest exists at the time. This notification alert also applies to an
associate director of the Singapore Subsidiary and to a shadow director of the
Singapore Subsidiary (i.e., an individual who is not on the board of directors
of the Singapore Subsidiary but who has sufficient control so that the board of
directors of the Singapore Subsidiary acts in accordance with the “directions
and instructions” of the individual).
Participants in SLOVAK REPUBLIC
Foreign Asset Reporting Information
If the Participant permanently resides in the Slovak Republic and, apart from
being employed, carries on business activities as an independent entrepreneur
(in Slovakian, podnikatel), the Participant will be obligated to report his or
her foreign assets (including any foreign securities) to the National Bank of
Slovakia (provided that the value of the foreign assets exceeds an amount of
€2,000,000). These reports must be submitted on a monthly basis by the 15th day
of the respective calendar month, as well as on a quarterly basis by the 15th
day of the calendar month following the respective calendar quarter, using
notification form DEV (NBS) 1-12, which may be found at the National Bank of
Slovakia’s website at www.nbs.sk.
Participants in SLOVENIA
There are no country-specific provisions.
Participants in SOUTH AFRICA
Withholding Taxes. This provision supplements Section 7(a) of the Agreement:
By accepting the Restricted Stock Units, Participant agrees to immediately
notify the Employer of the amount of any gain realized upon vesting of the
Restricted Stock Units. If Participant fails to advise the Employer of the gain
realized at vesting, Participant may be liable for a fine. Participant will be
responsible for paying any difference between the actual tax liability and the
amount withheld.
Exchange Control Notice
Participant is solely responsible for complying with applicable South African
exchange control regulations. Since the exchange control regulations change
frequently and without notice, Participant should consult Participant’s legal
advisor prior to the acquisition or sale of Shares acquired under the Plan to
ensure compliance with current regulations. As noted, it is Participant’s
responsibility to comply with South African exchange control laws, and neither
the Company nor any Parent or Subsidiary will be liable for any fines or
penalties resulting from Participant’s failure to comply with applicable laws.




--------------------------------------------------------------------------------






PARTICIPANTS IN SPAIN
Nature of Plan
This provision supplements Section 15 of the Agreement. In accepting the grant,
Participant acknowledges that he or she consents to participation in the Plan
and has received a copy of the Plan.
Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant RSUs under the Plan to
individuals who may be Employees of the Company or a Subsidiary throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or Subsidiary on an ongoing basis. Consequently, Participant
understands that the RSUs are granted on the assumption and condition that the
RSUs and the Shares issued upon vesting of the RSUs shall not become a part of
any employment contract (either with the Company or a Subsidiary) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, Participant
understands that the grant of the RSUs would not be made to Participant but for
the assumptions and conditions referred to above; thus, Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any RSU grant shall
be null and void.
Exchange Control Notice
Participant must declare the acquisition of shares to the Direccioìn General de
Comercio e Inversiones (the “DGCI”) of the Ministry of Industry for statistical
purposes. Participant must also declare ownership of any shares with the
Directorate of Foreign Transactions each January while the shares are owned. In
addition, if Participant wishes to import the ownership title of the shares
(i.e., share certificates) into Spain, he or she must declare the importation of
such securities to the DGCI. The sale of the shares must also be declared to the
DGCI by means of a form D-6 filed in January. The form D-6, generally, must be
filed within one month after the sale if Participant owns more than 10% of the
share capital of the Company or his or he investment exceeds €1,502,530.
When receiving foreign currency payments in excess of €50,000 derived from the
ownership of shares (i.e., dividends or sale proceeds), Participant must inform
the financial institution receiving the payment of the basis upon which such
payment is made. Participant will need to provide the institution with the
following information: (i) Participant’s name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) any further information that
may be required.
Translations of the Agreement and this Addendum in Spanish can be provided to
Participant upon request.
Se le facilitará una traducción al castellano de la documentación del incentivo
(Award) si así lo solicitase.
Effective January 1, 2013, Participant will be required to declare to the Bank
of Spain any securities accounts (including brokerage accounts held abroad), as
well as the Shares held, depending on the amount of the transactions during the
relevant year or the balances in such accounts as of December 31 of the relevant
year.
Foreign Assets Reporting Information
Effective January 1, 2013, there is a reporting requirement for assets or rights
deposited or held outside of Spain (including Shares acquired under the Plan or
cash proceeds from the sale of Shares acquired under the Plan) if the value of
such right or assets exceeds €50,000 on an individual basis. This new obligation
applies to rights and assets held as of December 31 and requires that
information on such rights and assets be included in your tax return filed with
the Spanish tax authorities the following year.
Participants in SWEDEN
There are no country-specific provisions.




--------------------------------------------------------------------------------




PARTICIPANTS IN SWITZERLAND
Securities Law Notice
The grant of the RSUs is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland.
PARTICIPANTS IN TAIWAN
Exchange Control Notice
If Participant is a resident of Taiwan (including an expatriate holding an Alien
Resident Certificate), he or she may acquire foreign currency and remit the same
out of or into Taiwan up to US$5 million per year without justification. If
Participant is an expatriate employee who does not have an Alien Resident
Certificate, he or she may remit into Taiwan and convert to local currency up to
US$100,000 at each remittance with no annual limitation. If the transaction
amount is TWD$500,000 or more in a single transaction, Participant must submit a
Foreign Exchange Transaction Form. If the transaction amount is US$500,000 or
more in a single transaction, Participant also must provide supporting
documentation to the satisfaction of the remitting bank.
PARTICIPANTS IN THAILAND
Exchange Control Notice
Participant must immediately repatriate the proceeds from the sale of Shares and
any cash dividends received in relation to the Shares to Thailand and convert
the funds to Thai Baht within 360 days of receipt. If the repatriated amount is
US$20,000 or more, Participant must report the inward remittance by submitting
the Foreign Exchange Transaction Form to an authorized agent, i.e., a commercial
bank authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.
If Participant does not comply with this obligation, Participant may be subject
to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, Participant should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is Participant’s responsibility to comply with exchange control
laws in Thailand, and neither the Company nor any Parent or Subsidiary will be
liable for any fines or penalties resulting from Participant’s failure to comply
with applicable laws.
Participants in TURKEY
Securities Law Notice
Under Turkish law, the Participant is not permitted to sell Shares acquired
under the Plan in Turkey. The Shares are currently traded on the New York Stock
Exchange, which is located outside of Turkey and the Shares may be sold through
this exchange.
Exchange Control Notice
The Participant may be required to engage a Turkish financial intermediary to
assist with the sale of Shares acquired under the Plan. To the extent a Turkish
financial intermediary is required in connection with the sale of any Shares
acquired under the Plan, the Participant is solely responsible for engaging such
Turkish financial intermediary. The Participant should consult his or her
personal legal advisor prior to the vesting of the RSUs or any sale of Shares to
ensure compliance with the current requirements.
Participants in UNITED ARAB EMIRATES
Securities Law Notice
Participation in the Plan is being offered only to selected Participants and is
in the nature of providing equity incentives to Participants in the United Arab
Emirates. The Plan and the Award Agreement are intended for distribution only to
such Participants and must not be delivered to, or relied on by, any other
person. Prospective purchasers of the securities offered should conduct their
own due diligence on the securities. If Participant does not understand the
contents of the Plan and the Award Agreement, Participant should consult an
authorized financial adviser. The Emirates Securities and Commodities Authority
has no responsibility for reviewing or verifying any documents in connection
with the Plan. Neither the Ministry of Economy nor the Dubai Department of
Economic Development have approved the Plan




--------------------------------------------------------------------------------




or the Award Agreement nor taken steps to verify the information set out
therein, and have no responsibility for such documents.
PARTICIPANTS IN THE UNITED KINGDOM
Withholding Taxes. The following replaces Section 7(a) of the Agreement in its
entirety:
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing Participant (the “Employer”) take with respect to any or all income
tax, primary and secondary Class 1 National Insurance contributions, payroll tax
or other tax-related withholding attributable to or payable in connection with
or pursuant to the grant, vesting, release or assignment of any RSU (the
“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax Related Items associated with the RSUs is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant or vesting of the RSUs, the delivery of the Shares, the subsequent sale of
Shares acquired at vesting and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate Participant’s liability for Tax
Related Items. Further, if Participant has relocated to a different jurisdiction
between the date of grant and the date of any taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
As a condition of the issuance of Shares upon vesting of the RSU, the Company
and/or the Employer shall be entitled to withhold and Participant agrees to pay,
or make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy, all obligations of the Company and/or the Employer to account to HM
Revenue & Customs (“HMRC”) for any Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, in its sole discretion,
to satisfy the obligations with regard to all Tax Related Items legally payable
by Participant by one or a combination of the following: (i) require Participant
to pay Tax-Related Items in cash with a cashier’s check or certified check; (ii)
withholding cash from Participant’s wages or other compensation payable to
Participant by the Company and/or the Employer; (iii) arranging for the sale of
Shares otherwise issuable to Participant upon vesting of the RSUs (on
Participant’s behalf and at Participant’s direction pursuant to this
authorization); (iv) withholding from the proceeds of the sale of Shares
acquired upon vesting of the RSUs; or (v) withholding in Shares otherwise
issuable to Participant, provided that the Company withholds only the amount of
Shares necessary to satisfy the minimum statutory withholding amount or such
other amount as may be necessary to avoid adverse accounting treatment using the
Fair Market Value of the Shares on the date of the relevant taxable event.
Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days of the Chargeable Event, or, if the
Chargeable Event occurs on or after April 6, 2014, within 90 days after the end
of the UK tax year in which the Chargeable Event occurs, or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), Participant agrees that the amount of any uncollected
Tax-Related Items shall (assuming Participant is not a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended)), constitute a loan owed by
Participant to the Employer, effective on the Due Date. Participant agrees that
the loan will bear interest at the then-current HMRC Official Rate and it will
be immediately due and repayable, and the Company and/or the Employer may
recover it at any time thereafter by any of the means referred to above. If any
of the foregoing methods of collection are not allowed under applicable laws or
if Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items as described in this Section, the Company may refuse to
deliver the Shares acquired under the Plan.




